UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2397


RICHARD BANNERMAN; TRICIA BANNERMAN; JESSE BRYAN; PAMELA
BRYAN; SHAWN FOSTER; MELISSA FOSTER; WILLIAM GARDNER;
SHELLIE GARDNER,

                Plaintiffs - Appellants,

          v.

MOUNTAIN    STATE   PAWN,    INCORPORATED,    d/b/a    Famous
Pawnbrokers/Jewelry & Loan, a West Virginia corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:10-cv-00046-JPB)


Submitted:   June 10, 2011                 Decided:   June 27, 2011


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul G. Taylor, LAW OFFICES OF PAUL G. TAYLOR, PLLC,
Martinsburg, West Virginia, for Appellants.       Michael D.
Lorensen, Jared M. Adams, BOWLES, RICE, MCDAVID, GRAFF & LOVE
PLLC, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Appellants         Richard    and   Tricia   Bannerman,      Jesse    and

Pamela Bryan, Shawn and Melissa Foster, and William and Shellie

Gardner, husbands and wives, sued Mountain State Pawn, Inc.,

d/b/a Famous Pawnbrokers/Jewelry & Loan (“Mountain State”), for

injuries the men sustained during a shooting that occurred at

the Quality Inn and Conference Center in Jefferson County, West

Virginia.       The shooter, a convicted felon, had purchased the

pistol at issue from Mountain State, and Appellants alleged that

the illegal sale of a firearm to a convicted felon proximately

caused their injuries.

            As noted by the district court, Appellants’ action was

barred by the statute of limitations.                Moreover, neither the Gun

Control     Act,    under      18   U.S.C.      § 922(d)(1)    (2006),      nor   the

Protection of Lawful Commerce in Arms Act (“PLCAA”), 15 U.S.C.

§§ 7901 (2006) et. seq., provided Appellants with a civil cause

of action.      Accordingly, we affirm for the reasons as stated by

the   district      court      in   its   thorough   opinion    on    the    matter.

Bannerman v. Mountain State Pawn, Inc., No. 3:10-cv-00046-JPB

(N.D.W.   Va.      Nov.   5,    2010).     We    dispense   with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                            AFFIRMED
                                           2